UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7074



ROUNTREE RILEY GOODMON,

                                             Petitioner - Appellant,

          versus


HOWARD PAINTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-99-130-3)


Submitted:   September 27, 2002           Decided:   October 16, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rountree Riley Goodmon, Appellant Pro Se. Dawn Ellen Warfield,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Rountree Riley Goodmon appeals the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and conclude

that Goodmon’s claims are subject to dismissal because he failed to

seek   authorization   in   this   court   pursuant   to   28   U.S.C.   §

2244(b)(3)(A) (2000), prior to filing his successive petition in

the district court.     Tyler v. Cain, 533 U.S. 656, 667 (2001).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                    2